              Case 2:21-cv-02906-ER Document 13 Filed 08/17/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANNY PALMER,                                 :
    Plaintiff,                                :
                                              :
         v.                                   :       CIVIL ACTION NO. 21-CV-2906
                                              :
PHA, et al.,                                  :
      Defendants.                             :


                                        MEMORANDUM

ROBRENO, J.                                                                  AUGUST 17, 2021

         Currently before the Court is Plaintiff Danny Palmer’s pro se Amended Complaint

against the Philadelphia Housing Authority (“PHA”) and others based on his eviction. The

Court will dismiss Palmer’s Amended Complaint for the following reasons.

I.       FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY

         In his initial Complaint, Palmer alleged that he was unlawfully evicted from his housing,

which was apparently owned or managed by PHA, for nonpayment of rent and for failure to sign

a recertification relating to his lease. (ECF No. 2 at 1-2, 7, 10-11.) 1 Palmer described the

allegations underlying the eviction lawsuit as “libel,” “false,” and “fabricated,” and alleged he

was evicted based on “rogue rulings” by “two unjust judges” because he had evidence showing

he had paid his rent. (Id. at 1-2, 7, 9, 11-12.) Palmer sought “to sue PHA for the libel that has

caused [his] current homelessness and the intentional infliction of emotional distress maliciously

caused by their [malfeasance].” (Id. at 3; see also id. at 6 (describing the Complaint as raising a

claim for “libel”).)



1
    The Court adopts the pagination assigned by the CM/ECF docketing system.
                                                  1
          Case 2:21-cv-02906-ER Document 13 Filed 08/17/21 Page 2 of 10




        In a July 23, 2021 Memorandum and Order, the Court granted Palmer leave to proceed in

forma pauperis and dismissed his Complaint. (ECF Nos. 8 & 9.) The Court construed Palmer’s

Complaint against PHA as raising tort claims for libel, intentional infliction of emotional distress

and abuse of process, but concluded that Palmer had not pled a basis for the Court’s jurisdiction

over those claims. (ECF No. 8 at 3.) Specifically, Palmer failed to allege that the parties were

citizens of different states; rather, his allegations suggested they might both be Pennsylvania

citizens. (Id. at 3.) The Court also explained that to the extent Palmer’s Complaint could be

construed as raising claims under 42 U.S.C. § 1983, the Court lacked jurisdiction if Palmer was

challenging the state court’s judgment evicting him and, for those claims over which jurisdiction

existed, Palmer failed to allege a policy or custom of PHA that caused the violation of his

constitutional rights. (Id. at 4 n.5.) Palmer was given leave to file an amended complaint in the

event he could cure the defects in his pleading.

        Palmer returned with an Amended Complaint naming as Defendants: (1) PHA; (2)

Nadine Stevenson (who apparently served as counsel for PHA in the eviction case); (3) an

unknown person who acted as Stevenson’s supervisor on December 9, 2019; (4) that person’s

supervisor; (5) Karen Simmons, one of the judges who presided over Palmer’s eviction

proceeding; (6) Paula Patrick, another judge who presided over Palmer’s eviction proceeding;

and (7) Tiffany Fox Worthless, a PHA property manager. (ECF No. 12 at 1 & 5.) The

allegations of the Amended Complaint are substantially similar to the allegations of the initial

Complaint. Palmer alleges that he was wrongfully evicted based on falsehoods, “libel,” and

erroneous rulings by the judges who presided over his case.

        As in his initial Complaint, Palmer contends he was improperly evicted for nonpayment

of rent and failure to sign a recertification. (Id. at 3-4.) Palmer alleges that he did, in fact, pay



                                                   2
          Case 2:21-cv-02906-ER Document 13 Filed 08/17/21 Page 3 of 10




his rent and that he presented evidence to that effect in state court, which the judges assigned to

his case failed to credit. (Id. at 10-11.) Palmer also alleges that his eviction based on failure to

sign a recertification, which he had to sign as a “transfer tenant,” was improper because he was

“brow beat” into signing a new recertification as a “ruse.” (Id. at 3-4.) The Court understands

Palmer to be alleging that when he signed a new lease, he was misinformed by a PHA property

manager that his recertification was due by May 31, 2020, rather than a date in March 2019 that

was presumably calculated based on his old lease. (Id. at 10, 13.) Palmer alleges that he “made

an unintentional mistake” with regard to the recertification based on the information he received

from the property manager, and then “stood [his] ground for the 5-31-2020 recertification”

consistent with what he had previously been told by refusing to comply or cooperate with the

earlier recertification. (Id. at 13.) Palmer also alleges that he was harassed and discriminated

against because “[t]hey [b]asically don’t like me because I don’t fit the [t]raditional [t]ypical

description” of the type of male who usually lives in PHA housing. (Id. at 15.)

       Palmer indicates that he is suing the Defendants for libel, intentional infliction of

emotional distress, and possibly abuse of process. (Id. at 3.) The Court also understands Palmer

be raising due process and equal protection claims pursuant to 42 U.S.C. § 1983 based on his

eviction. (Id. at 5.) His claims against Judges Simmons and Patrick are based on their alleged

“abuse of discretion” and “rogue rulings” in his eviction proceeding. (Id. at 3 & 11-12.)

Palmer’s claims against attorney Stevenson, and presumably two unknown supervisors, appear to

be based on their prosecution of the eviction proceeding against him on behalf of PHA. (See id.

at 5 & 12.) Palmer’s claims against Worthless are based on Palmer’s suspicion that Worthless

stole money from him “if she kept that money from her employer,” presumably referring to the

rent money he claims to have paid, and that Worthless “falsified” unspecified documentation.



                                                  3
          Case 2:21-cv-02906-ER Document 13 Filed 08/17/21 Page 4 of 10




(Id. at 4-5.) PHA appears to have been sued based on the actions of its employees that led to

Palmer’s eviction. Palmer seeks punitive damages. (Id. at 3.)

II.    STANDARD OF REVIEW

       As Palmer is proceeding in forma pauperis, 28 U.S.C. § 1915(e)(2)(B)(ii) requires the

Court to dismiss the Amended Complaint in this case if, among other things, it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory statements and naked assertions will not suffice. Id. As

Palmer is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen.,

655 F.3d 333, 339 (3d Cir. 2011). Additionally, the Court must dismiss the matter if it

determines that the Complaint fails to set forth a proper basis for this Court’s subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.”); Group Against Smog and

Pollution, Inc. v. Shenango, Inc., 810 F.3d 116, 122 n.6 (3d Cir. 2016) (explaining that “an

objection to subject matter jurisdiction may be raised at any time [and] a court may raise

jurisdictional issues sua sponte”).

III.   DISCUSSION

       A. Section 1983 Claims

       The Court understands Palmer to be pursuing constitutional claims, pursuant to § 1983,

for violation of his due process and equal protection rights in connection with his eviction. “To



                                                  4
          Case 2:21-cv-02906-ER Document 13 Filed 08/17/21 Page 5 of 10




state a claim under § 1983, a plaintiff must allege the violation of a right secured by the

Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

To be liable, “[a] defendant in a civil rights action must have personal involvement in the alleged

wrongs.” See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). For the following

reasons, Palmer may not proceed on his § 1983 claims.

                1. Rooker-Feldman Doctrine

        Palmer appears to be primarily alleging that he was deprived of due process and equal

protection in connection with state court proceedings resulting in a judgment that was predicated

on falsehoods and permitted his eviction from property owned or managed by PHA. Pursuant to

the Rooker-Feldman doctrine, “federal district courts lack jurisdiction over suits that are

essentially appeals from state-court judgments.” Great W. Mining & Mineral Co. v. Worthless

Rothschild LLP, 615 F.3d 159, 165 (3d Cir. 2010). Based on that principle, the Rooker-Feldman

doctrine deprives a federal district court of jurisdiction over “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments.” Id.

at 166 (quotations omitted). “[T]here are four requirements that must be met for the Rooker-

Feldman doctrine to apply: (1) the federal plaintiff lost in state court; (2) the plaintiff complains

of injuries caused by the state-court judgments; (3) those judgments were rendered before the

federal suit was filed; and (4) the plaintiff is inviting the district court to review and reject the

state judgments.” Id.

        At least some of Palmer’s allegations could be understood to be claiming that he was

injured by the state judges’ allegedly erroneous rulings, which led to a state court judgment



                                                   5
          Case 2:21-cv-02906-ER Document 13 Filed 08/17/21 Page 6 of 10




authorizing his eviction, and seeking damages for injuries caused by that judgment. To that

extent, the Court lacks jurisdiction to review Palmer’s claims. See Pittman v. Viamonte Invs.

Grp., LLC, No. 20-1107, 2021 WL 1169547, at *2 (7th Cir. Mar. 29, 2021) (“[T]here is no

federal subject-matter jurisdiction over Pittman’s claims for injuries caused by the state court

judgment in the eviction proceedings. This covers the majority of his claims because it was the

state court that caused his primary injury: the eviction and its collateral effects.”); cf. Wade v.

Monroe Cty. Dist. Att’y, 800 F. App’x 114, 119 (3d Cir. 2020) (“Wade’s due process claim is

based on the injury caused by this adverse state-court ruling, and it is exactly the type of claim a

federal court cannot review.”). However, the Court may exercise jurisdiction over the portion of

Palmer’s claims that do not essentially challenge the state court’s judgment but rather, stem from

the Defendants’ related conduct. See Vuyanich v. Smithton Borough, No. 20-1813, 2021 WL

3161073, at *5 (3d Cir. July 27, 2021) (Rooker-Feldman does not apply when plaintiff’s injuries

“were caused by the Defendants, not the state court”).

               2. Due Process Claims

       Palmer’s due process claims are essentially predicated on allegations that the Defendants

moved to evict him based on what he describes as falsehoods, i.e., his nonpayment of rent and

failure to comply with recertification requirements. As a PHA tenant, Palmer was entitled to due

process prior to his eviction. See Blaylock v. Philadelphia Hous. Auth., Civ. A. No. 02-8251,

2003 WL 22386997, at *2 (E.D. Pa. Sept. 25, 2003); see also Richmond Tenants Org., Inc. v.

Kemp, 956 F.2d 1300, 1308 (4th Cir. 1992) (“[E]viction of a public housing tenant without prior

notice and an opportunity to be heard violates due process.”). “Fundamentally, procedural due

process requires notice and an opportunity to be heard” in a meaningful time and manner.

Mancini v. Northampton Cty., 836 F.3d 308, 315 (3d Cir. 2016) (citing Mathews v. Eldridge, 424



                                                   6
          Case 2:21-cv-02906-ER Document 13 Filed 08/17/21 Page 7 of 10




U.S. 319, 333 (1976)). Here, Palmer’s allegations make clear that he was given the opportunity

to present his version of events in state court. 2 Palmer alleges that he presented his evidence and

version of events to the state court, but that the state court erroneously ruled in favor of his

eviction despite his evidence. Since Palmer had the opportunity to respond to the PHA’s

allegations by presenting his evidence and arguments in state court, he has not alleged a due

process violation in connection with the eviction proceedings. See Thomas v. Philadelphia

Hous. Auth., Civ. A. No. 94-2413, 1994 WL 735922, at *3 (E.D. Pa. Dec. 23, 1994) (finding no

due process violation when plaintiff was notified of a possible adverse action, could attend and

present evidence at an arbitration hearing, and “was permitted to appeal the arbitrator’s

conclusions in state court.”). Further, to the extent Palmer is raising a substantive due process

claim, the conduct described in the Complaint is not “conscience-shocking” in a manner that

would give rise to such a claim. See Miller v. City of Philadelphia, 174 F.3d 368, 375 (3d Cir.

1999). In sum, the Amended Complaint does not allege a plausible due process violation.

               3. Equal Protection Claims

       Palmer also has not alleged a plausible equal protection violation. “The Equal Protection

Clause of the Fourteenth Amendment commands that no State shall ‘deny to any person within

its jurisdiction the equal protection of the laws,’ which is essentially a direction that all persons

similarly situated should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S.

432, 439 (1985) (quoting Plyler v. Doe, 457 U.S. 202, 216 (1982)). Plaintiffs pursuing an equal

protection claim must allege that they were purposefully discriminated against, in that “they

received different treatment from that received by other individuals similarly situated.” Shuman



2
 Palmer neither discusses nor challenges any procedures that may or may not have been
available to him prior to the state court proceedings, so any such procedures are not at issue.


                                                   7
          Case 2:21-cv-02906-ER Document 13 Filed 08/17/21 Page 8 of 10




ex rel. Shertzer v. Penn Manor Sch. Dist., 422 F.3d 141, 151 (3d Cir. 2005) (emphasis in

original). In one of his “exhibits” Palmer alleges that unspecified individuals “harassed” him

and “discriminated” against him because he did not fit the traditional or typical description of the

“kind of male” they were used to serving. (Id. at 15.) These generalized, conclusory allegations,

which do not directly implicate the named Defendants, do not assert plausibly that the

Defendants violated Palmer’s equal protection rights by treating him differently than others who

were similarly situated. See Santos v. Sec’y of D.H.S., 532 F. App’x 29, 34 (3d Cir. 2013) (per

curiam) (pleading was properly dismissed where “the amended complaint assert[ed] blanket,

non-specific allegations that Santos was treated differently because of his race and/or gender”

and did not include “specific allegations illustrating how Santos was treated differently than

those similarly situated”).

               4. Additional Defects in Palmer’s § 1983 Claims

       There are additional reasons why Palmer’s allegations fail to state a § 1983 claim apart

from the reasons above. Palmer’s claims against Judges Simmons and Patrick are barred by

absolute judicial immunity because it is apparent that the claims against the judges are based on

acts they took in their official capacities while presiding over Palmer’s eviction proceeding. See

Stump v. Sparkman, 435 U.S. 349, 355-56 (1978) (explaining that judges are entitled to absolute

immunity from civil rights claims that are based on acts or omissions taken in their judicial

capacity, so long as they do not act in the complete absence of all jurisdiction). Palmer has not

alleged a plausible § 1983 claim against PHA because he has not alleged that a policy or custom

of PHA violated his constitutional rights. See Solomon v. Philadelphia Hous. Auth., 143 F.

App’x 447, 456 (3d Cir. 2005) (holding that PHA, although a Commonwealth entity, falls is

within the definition of “person” as a local government entity for purposes of § 1983 liability



                                                 8
          Case 2:21-cv-02906-ER Document 13 Filed 08/17/21 Page 9 of 10




(citing Wright v. Philadelphia Hous. Auth., 1994 WL 597716, *3 (E.D. Pa. 1994)); see also Lee

v. Petrolichio, 697 F. App’x 112, 113 n.5 (3d Cir. 2017) (per curiam) (a plaintiff must allege a

governmental policy or custom to state a claim against PHA). Finally, Palmer’s allegations

against Worthless that, if she kept Palmer’s money, she stole from him, appear to be based

entirely on speculation, and his allegation that Worthless fabricated unspecified documents is too

conclusory and undeveloped to state a claim.

       B. State Claims

       The Court understands Palmer to again raise tort claims against PHA under Pennsylvania

law for libel, intentional infliction of emotional distress and abuse of process, based on his

eviction from property owned or managed by PHA. However, 28 U.S.C. § 1332(a) provides the

only independent basis for this Court’s jurisdiction over such claims. That provision grants a

district court jurisdiction over “all civil actions where the matter in controversy exceeds the sum

or value of $75,000, exclusive of interest and costs, and is between . . . citizens of different

States.” 3 An individual is a citizen of the state where he is domiciled, meaning the state where

he is physically present and intends to remain. See Washington v. Hovensa LLC, 652 F.3d 340,

344 (3d Cir. 2011).

       The Complaint does not allege the citizenship of the parties, although it appears likely

that both Palmer and several, if not all, of the Defendants are Pennsylvania citizens. 4

Additionally, it is again not clear whether the amount in controversy is satisfied here.

Accordingly, the Court cannot exercise jurisdiction over Palmer’s tort claims.



3
 Having dismissed Palmer’s federal claims, the Court will not exercise supplemental jurisdiction
over his state claims.
4
 Palmer does not allege the State of which he is a citizen and only provides a post office box
address in Philadelphia.
                                                  9
         Case 2:21-cv-02906-ER Document 13 Filed 08/17/21 Page 10 of 10




IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss Palmer’s Amended Complaint. Since

Palmer has already been given an opportunity to amend his pleading and was unable to cure the

defects in his claims, the Court concludes that further attempts at amendment would be futile.

However, the Court notes that the dismissal of Palmer’s state law claims is without prejudice to

Palmer refiling those claims in state court, where federal jurisdiction will not be an issue. An

appropriate Order follows.




                                                10
